DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 8/31/2021 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz (US Pub No. 2016/0096809) 
	Regarding Claim 1-6, Franz et al. teaches the following compound:


    PNG
    media_image1.png
    162
    312
    media_image1.png
    Greyscale



Although Franz et al. does not explicitly teaches the claimed compound, Franz et al. teaches a finite number of functional groups for Y, R1-R2, R4 and X in the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired functional group as it is merely the selection of a finite amount of recognized functional groups for formula 2 and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Although Franz et al. does not explicitly teaches the claimed compound, Franz et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Franz et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 7, within the combination above, modified Franz et al. teaches a organic light emitting device comprising: a first electrode;
a second electrode disposed to face the first electrode; 
	and an organic material layer having one or more layers disposed between the first electrode and the second electrode,
	wherein one or more layers of the organic material layer comprise the compound according to claim 1 [0044, See Fig. 1, 0090].
Regarding Claim 8, within the combination above, modified Franz et al. teaches wherein the organic material layer comprises an electron transporting layer, an electron injection layer, or an electron injection and transporting layer, and the electron transporting layer, the electron injection layer, or the electron injection and transporting layer comprises the compound [0044, 0048, See Fig. 1, 0090].
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz (US Pub No. 2016/0096809) in view of Sekiguchi (US Pub No. 2011/0240983) (This is an alternative rejection closer to the claimed invention)
	Regarding Claim 1-6, Franz et al. teaches the following compound:
In the following compound, R2 is hydrogen [0010], X is CR1 [0008], there are ten CR1, nine of the R1 in CR1 is hydrogen [0010], and one of the R1 in CR1 is triazine (at least one of CR1 is triazine) which is substituted with R4, where R4 can be 5 to 60 aromatic [0010] such as phenyl [0010, 0023-0024], and Y is oxygen [0007]

    PNG
    media_image1.png
    162
    312
    media_image1.png
    Greyscale



Franz et al. is silent on the specific formulae for Ar in chemical formula 1.
Sekiguchi et al. teaches the use of a triazine group on a compound used in an organic light emitting device for the purpose of providing continuous driving lifetime [0026], the triazine group can 
Since Franz et al. teaches a triazine group which enables high efficiencies and long lifetimes [0004], it would have been obvious to one of ordinary skill in the art before the filing of the invention to add the triazine group of Sekiguchi et al. on a phenyl portion of Franz et al. as shown in the formula above, in order to provide a compound used in an organic light emitting device for the purpose of providing continuous driving lifetime [0026], and provide the effect of lengthening the continuous driving lifetime of the organic light emitting device [0049].
Although Franz et al. does not explicitly teaches the claimed compound, Franz et al. teaches a finite number of functional groups for Y, R1-R2, R4 and X in the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired functional group as it is merely the selection of a finite amount of recognized functional groups for formula 2 and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Although Franz et al. does not explicitly teaches the claimed compound, Franz et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Franz et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 7, within the combination above, modified Franz et al. teaches a organic light emitting device comprising: a first electrode;
a second electrode disposed to face the first electrode; 
	and an organic material layer having one or more layers disposed between the first electrode and the second electrode,
	wherein one or more layers of the organic material layer comprise the compound according to claim 1 [0044, See Fig. 1, 0090].
	Regarding Claim 8, within the combination above, modified Franz et al. teaches wherein the organic material layer comprises an electron transporting layer, an electron injection layer, or an electron injection and transporting layer, and the electron transporting layer, the electron injection .
Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments and the affidavit, the data is relevant; however, the data is not a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (i.e. regarding the compound as claimed in claim 1, Ar when n is 1, it can be in any position on the phenyl ring, and n can be any number from 1 to 4).  Compound 23 in the arguments is only one example and does not represent the broader disclosure of Franz et al,  as disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
	Regarding the argument about Franz et al. in view of Sekiguchi et al., in addition to the reasoning in claim 1, the formula of Franz et al. teaches X is CR1 [0008], there are ten CR1, nine of the R1 in CR1 is hydrogen [0010], and one of the R1 in CR1 is triazine (at least one of CR1 is triazine) which is substituted with R4, where R4 can be 5 to 60 aromatic [0010] such as phenyl [0010, 0023-0024], and Y is oxygen [0007], since one of R1 in CR1 is triazine, and Sekiguchi et al. teaches the use of a triazine group on a compound used in an organic light emitting device for the purpose of providing continuous driving lifetime [0026], the triazine group can be used in a compound which is used in a emission layer [0046], and provide the effect of lengthening the continuous driving lifetime for the organic light emitting device [0049] and since Franz et al. teaches a triazine group which enables high efficiencies and long lifetimes [0004], it would have been obvious to one of ordinary skill in the art before the filing of the invention to add the triazine group of Sekiguchi et al. on a phenyl portion of Franz et al. as shown in the formula above, in order to provide a compound used in an organic light emitting device for the purpose .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726